As filed with the Securities and Exchange Commission on September 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2011 Item 1. Schedule of Investments. FundX Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.8% Class 1 & 2 Funds: 30.8%^ Allianz Wellness Fund * $ Brown Capital Management Small Company Fund Energy Select Sector SPDR Fund Federated International Small-Mid Company Fund * iShares Russell 2000 Growth Index Fund iShares S&P MidCap 400 Growth Fund iShares Silver Trust * Rydex S&P MidCap 400 Pure Growth ETF SPDR S&P Biotech ETF * Touchstone Sands Capital Select Growth Fund * T. Rowe Price Health Sciences Fund T. Rowe Price New Horizons Fund Turner Midcap Growth Fund * Value Line Fund * Vanguard Small-Cap Growth ETF Wells Fargo Advantage Discovery Fund * Wells Fargo Advantage Growth Fund * Total Class 1 & 2 Funds Class 3 Funds: 69.0%^ Allianz NFJ Renaissance Fund Ariel Fund † Calamos Growth Fund * Guggenheim Insider Sentiment ETF Federated Strategic Value Dividend Fund Fidelity Advisor Growth Opportunities Fund Fidelity Blue Chip Growth Fund Harbor International Fund iShares MSCI EMU Index Fund iShares S&P 500 Growth Index Fund iShares S&P Europe 350 Index Fund iShares S&P MidCap 400 Index Fund Matthews Asian Growth & Income Fund PIMCO StocksPLUS Total Return Fund † Rydex S&P Equal Weight Fund Scout Mid Cap Fund † SPDR International Dividend ETF SPDR S&P MidCap 400 ETF WisdomTree Dividend ex-Financials Fund Total Class 3 Funds TOTAL INVESTMENT COMPANIES (Cost $282,134,345) TOTAL INVESTMENTS: 99.8% (Cost $282,134,345) Other Assets in Excess of Liabilities: 0.2% NET ASSETS: 100.0% $ * Non-income producing. †A portion of this security is considered illiquid.As of July 31, 2011, the total market value of securities considered illiquid was $10,227,340 or 3.2% of net assets. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Total Investments in Securities $ $ $ FundX Aggressive Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.1% Class 1 & 2 Funds: 60.8%^ Allianz Wellness Fund * $ American Century Heritage Fund * Brown Capital Management Small Company Fund Energy Select Sector SPDR Fund Federated International Small-Mid Company Fund * iShares Russell 2000 Growth Index Fund iShares S&P MidCap 400 Growth Fund iShares Silver Trust * Rydex S&P MidCap 400 Pure Growth ETF SPDR Dow Jones Small Cap Growth ETF SPDR S&P Biotech ETF * Touchstone Sands Capital Select Growth Fund * T. Rowe Price Health Sciences Fund T. Rowe Price New Horizons Fund Turner Midcap Growth Fund * Value Line Fund * Vanguard Small-Cap Growth ETF Wells Fargo Advantage Discovery Fund * Wells Fargo Advantage Growth Fund * Total Class 1 & 2 Funds Class 3 Funds: 39.3%^ Ariel Fund Guggenheim Insider Sentiment ETF Fidelity Advisor Growth Opportunities Fund iShares MSCI EMU Index Fund iShares S&P 500 Growth Index Fund iShares S&P Europe 350 Index Fund iShares S&P MidCap 400 Index Fund Rydex S&P Equal Weight Fund Scout Mid Cap Fund SPDR International Dividend ETF SPDR S&P MidCap 400 ETF WisdomTree Dividend ex-Financials Fund Total Class 3 Funds TOTAL INVESTMENT COMPANIES (Cost $80,452,899) SHORT-TERM INVESTMENTS: 0.1% Fidelity Government Portfolio, 0.01% # TOTAL SHORT-TERM INVESTMENTS (Cost $129,476) TOTAL INVESTMENTS: 100.2% (Cost $80,582,375) Liabilities in Excess of Other Assets: (0.2%) ) NET ASSETS: 100.0% $ * Non-income producing. # Annualized seven-day yield as of July 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FundX Conservative Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.8% Class 3 Funds: 58.7%^ Allianz NFJ Renaissance Fund $ Ariel Fund Guggenheim Insider Sentiment ETF Federated Strategic Value Dividend Fund Fidelity Advisor Growth Opportunities Fund Fidelity Blue Chip Growth Fund ING Corporate Leaders Trust Fund iShares MSCI EMU Index Fund iShares S&P 500 Growth Index Fund iShares S&P Europe 350 Index Fund iShares S&P MidCap 400 Index Fund PIMCO StocksPLUS Total Return Fund Rydex S&P Equal Weight Fund Scout Mid Cap Fund SPDR International Dividend ETF SPDR S&P MidCap 400 ETF Tocqueville International Value Fund WisdomTree Dividend ex-Financials Fund Total Class 3 Funds Class 4 Funds: 12.9%^ Calamos Market Neutral Income Fund Gateway Fund Manning & Napier Pro Blend Conservative Term Series Merger Fund Permanent Portfolio Fund Vanguard Wellesley Income Fund Total Class 4 Funds Class 5 Funds: 28.2%^ Fidelity Capital & Income Fund Fidelity High Income Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund Lord Abbett Bond Debenture Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund Payden Emerging Markets Bond Fund Pioneer Strategic Income Fund RidgeWorth High Income Fund SPDR Barclays Capital International Treasury Bond ETF Templeton Global Bond Fund Total Class 5 Funds TOTAL INVESTMENT COMPANIES (Cost $61,116,201) SHORT-TERM INVESTMENTS: 0.2% Fidelity Government Portfolio, 0.01% # TOTAL SHORT-TERM INVESTMENTS (Cost $149,929) TOTAL INVESTMENTS: 100.0% (Cost $61,266,130) Liabilities in Excess of Other Assets: (0.0%) ) NET ASSETS: 100.0% $ * Non-income producing. # Annualized seven-day yield as of July 31, 2011. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market.These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FundX Flexible Income Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.8% Class 4 Funds: 29.3%^ Calamos Market Neutral Income Fund $ Gateway Fund Manning & Napier Pro Blend Conservative Term Series Merger Fund Permanent Portfolio Fund Vanguard Wellesley Income Fund Total Class 4 Funds Class 5 Funds: 70.0%^ Baird Aggregate Bond Fund Fidelity Capital & Income Fund Fidelity High Income Fund John Hancock Strategic Income Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund Lord Abbett Bond Debenture Fund MainStay High Yield Corporate Bond Fund Metropolitan West Total Return Bond Fund Payden Emerging Markets Bond Fund † Pioneer Strategic Income Fund RidgeWorth High Income Fund SPDR Barclays Capital International Treasury Bond ETF Templeton Global Bond Fund Western Asset Core Bond Fund Total Class 5 Funds Inverse Funds: 0.5%^ ProShares UltraShort 20+ Year Treasury* Total Inverse Funds TOTAL INVESTMENT COMPANIES (Cost $170,093,976) SHORT-TERM INVESTMENTS: 0.0% Fidelity Government Portfolio, 0.01% # TOTAL SHORT-TERM INVESTMENTS (Cost $55,599) TOTAL INVESTMENTS: 99.8% (Cost $170,149,575) Other Assets in Excess of Liabilities: 0.2% NET ASSETS: 100.0% $ * Non-income producing. # Annualized seven-day yield as of July 31, 2011. †A portion of this security is considered illiquid.As of July 31, 2011, the total market value of securities considered illiquid was $2,610,661 or 1.5% of net assets. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market.These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. ^ INVERSE FUNDS Inverse funds attempt to provide returns that correlate to the inverse (opposite) of the daily price performance of the underlying index. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FundX ETF Aggressive Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.6% Class 1 & 2 Funds: 83.5%^ Energy Select Sector SPDR Fund $ iShares Russell 2000 Growth Index Fund iShares Russell Midcap Growth Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P SmallCap 600 Growth Index Fund iShares Silver Trust * Rydex S&P MidCap 400 Pure Growth ETF SPDR S&P Biotech ETF * Vanguard Energy ETF Vanguard Small-Cap Growth ETF Total Class 1 & 2 Funds Class 3 Funds: 17.1%^ iShares MSCI EMU Index Fund iShares S&P 500 Growth Index Fund Total Class 3 Funds TOTAL INVESTMENT COMPANIES (Cost $18,577,785) TOTAL INVESTMENTS: 100.6% (Cost $18,577,785) Liabilities in Excess of Other Assets: (0.6%) ) NET ASSETS: 100.0% $ * Non-income producing. # Annualized seven-day yield as of July 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Total Investments in Securities $ $ $ FundX ETF Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.3% Class 1 & 2 Funds: 23.3%^ Energy Select Sector SPDR Fund $ iShares Russell 2000 Growth Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P SmallCap 600 Growth Index Fund iShares Silver Trust * Rydex S&P MidCap 400 Pure Growth ETF SPDR S&P Biotech ETF * Vanguard Energy ETF Vanguard Small-Cap Growth ETF Total Class 1 & 2 Funds Class 3 Funds: 77.0%^ Guggenheim Insider Sentiment ETF iShares Dow Jones Select Dividend Index Fund iShares MSCI EMU Index Fund iShares S&P 500 Growth Index Fund iShares S&P Europe 350 Index Fund iShares S&P MidCap 400 Index Fund Rydex S&P Equal Weight Fund SPDR International Dividend ETF SPDR S&P MidCap 400 ETF WisdomTree Dividend ex-Financials Fund Total Class 3 Funds TOTAL INVESTMENT COMPANIES (Cost $6,582,867) SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio, 0.01% # TOTAL SHORT-TERM INVESTMENTS (Cost $19,300) TOTAL INVESTMENTS: 100.6% (Cost $6,602,167) Liabilities in Excess of Other Assets: (0.6%) ) NET ASSETS: 100.0% $ * Non-income producing. # Annualized seven-day yield as of July 31, 2011. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Short-Term Investments $ $ Total Investments in Securities $ $ $ FundX Tactical Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 46.4% Class 3 Funds: 46.4%^ iShares S&P MidCap 400 Index Fund ‡ $ SPDR Dow Jones Industrial Average ETF Trust ‡ SPDR S&P MidCap 400 ETF ‡ Vanguard European ETF ‡ Total Class 3 Funds TOTAL INVESTMENT COMPANIES (Cost $14,387,545) Contracts (100 shares per contract) Value PURCHASED OPTIONS: 1.1% Call Options: 0.2% SPDR S&P 500 ETF, Expiration 9/17/11, Strike Price $133 * Total Call Options Put Options: 0.9% SPDR S&P 500 ETF, Expiration 9/17/11, Strike Price $125 * SPDR S&P 500 ETF, Expiration 9/17/11, Strike Price $129 * Total Put Options TOTAL PURCHASED OPTIONS (Cost $219,766) Shares/Par Value Value SHORT-TERM INVESTMENTS: 53.2% Fidelity Government Portfolio, 0.01% # United States Treasury Bill, Maturity Date 8/18/2011, 0.1170% United States Treasury Bill, Maturity Date 11/10/2011, 0.1040% TOTAL SHORT-TERM INVESTMENTS (Cost $16,257,463) TOTAL INVESTMENTS: 100.7% (Cost $30,864,774) Liabilities in Excess of Other Assets: (0.7%) ) NET ASSETS: 100.0% $ SCHEDULE OF OPTIONS WRITTEN Contracts (100 shares per contract) Value Call Options Written iShares S&P MidCap 400 Index Fund, Expiration 8/20/11, Strike Price $96 * $ ) iShares S&P MidCap 400 Index Fund, Expiration 8/20/11, Strike Price $98 * ) iShares S&P MidCap 400 Index Fund, Expiration 8/20/11, Strike Price $99 * ) SPDR Dow Jones Industrial Average ETF Trust, Expiration 8/20/11, Strike Price $125 * ) SPDR Dow Jones Industrial Average ETF Trust, Expiration 8/20/11, Strike Price $126 * ) SPDR S&P MidCap 400 ETF, Expiration 8/20/11, Strike Price $177 * ) SPDR S&P MidCap 400 ETF, Expiration 8/20/11, Strike Price $179 * ) SPDR S&P MidCap 400 ETF, Expiration 8/20/11, Strike Price $180 * ) Vanguard European ETF, Expiration 8/20/11, Strike Price $49 * ) Vanguard European ETF, Expiration 8/20/11, Strike Price $50 * ) Total Call Options Written (Premiums received $262,528) ) Put Options Written iShares S&P MidCap 400 Index Fund, Expiration 8/20/11, Strike Price $95 * ) SPDR Dow Jones Industrial Average ETF Trust, Expiration 8/20/11, Strike Price $120 * ) Total Put Options Written (Premiums received $43,580) ) TOTAL OPTIONS WRITTEN (Tota Premiums received $306,108) $ ) * Non-income producing. ‡ Held in connection with open written call options. # Annualized seven-day yield as of July 31, 2011. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Purchased Options $ $ Short-Term Investments $ Total Investments in Securities $ $ $ Written Options $ $ ) $ FundX Tactical Total Return Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES: 58.6% Class 3 Funds: 24.2%^ iShares S&P MidCap 400 Index Fund ‡ $ SPDR Dow Jones Industrial Average ETF Trust ‡ SPDR S&P MidCap 400 ETF ‡ Vanguard European ETF ‡ Total Class 3 Funds Class 4 Funds: 10.0%^ Calamos Market Neutral Income Fund Gateway Fund Manning & Napier Pro Blend Conservative Term Series Merger Fund Permanent Portfolio Fund Total Class 4 Funds Class 5 Funds: 24.4%^ Fidelity Capital & Income Fund Fidelity High Income Fund John Hancock Strategic Income Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund Lord Abbett Bond Debenture Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund Pioneer Strategic Income Fund SPDR Barclays Capital International Treasury Bond ETF Templeton Global Bond Fund Western Asset Core Bond Fund Total Class 5 Funds TOTAL INVESTMENT COMPANIES (Cost $3,333,567) Contracts (100 shares per contract) Value PURCHASED OPTIONS: 0.6% Call Options: 0.1% 20 SPDR S&P 500 ETF, Expiration 9/17/11, Strike Price $133 * Total Call Options Put Options: 0.5% 20 SPDR S&P 500 ETF, Expiration 9/17/11, Strike Price $125 * 60 SPDR S&P 500 ETF, Expiration 9/17/11, Strike Price $129 * Total Put Options TOTAL PURCHASED OPTIONS (Cost $21,977) Shares/Par Value Value SHORT-TERM INVESTMENTS: 41.4% Fidelity Government Portfolio, 0.01% # United States Treasury Bill, Maturity Date 8/18/2011, 0.1170% United States Treasury Bill, Maturity Date 11/10/2011, 0.1040% TOTAL SHORT-TERM INVESTMENTS (Cost $2,419,629) TOTAL INVESTMENTS: 100.6% (Cost $5,775,173) Liabilities in Excess of Other Assets: (0.6%) ) NET ASSETS: 100.0% $ SCHEDULE OF OPTIONS WRITTEN Contracts (100 shares per contract) Value Call Options Written 10 iShares S&P MidCap 400 Index Fund, Expiration 8/20/11, Strike Price $96 * $ ) 10 iShares S&P MidCap 400 Index Fund, Expiration 8/20/11, Strike Price $98 * ) 10 iShares S&P MidCap 400 Index Fund, Expiration 8/20/11, Strike Price $99 * ) 10 SPDR Dow Jones Industrial Average ETF Trust, Expiration 8/20/11, Strike Price $125 * ) 20 SPDR Dow Jones Industrial Average ETF Trust, Expiration 8/20/11, Strike Price $126 * ) 10 SPDR S&P MidCap 400 ETF, Expiration 8/20/11, Strike Price $177 * ) 10 SPDR S&P MidCap 400 ETF, Expiration 8/20/11, Strike Price $179 * ) 10 SPDR S&P MidCap 400 ETF, Expiration 8/20/11, Strike Price $180 * ) 20 Vanguard European ETF, Expiration 8/20/11, Strike Price $49 * ) 30 Vanguard European ETF, Expiration 8/20/11, Strike Price $50 * ) Total Call Options Written (Premiums received $26,252) ) Put Options Written 10 iShares S&P MidCap 400 Index Fund, Expiration 8/20/11, Strike Price $95 * ) 20 ProShares UltraShort 20+ Year Treasury, Expiration 8/20/11, Strike Price $31 * ) 20 SPDR Dow Jones Industrial Average ETF Trust, Expiration 8/20/11, Strike Price $120 * ) Total Put Options Written (Premiums received $5,748) ) TOTAL OPTIONS WRITTEN (Total Premiums received $32,000) $ ) * Non-income producing. ‡ Held in connection with open written call options. # Annualized seven-day yield as of July 31, 2011. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market.These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2011. Level 1 Level 2 Level 3 Investment Companies $ $ $ Purchased Options $ $ Short-Term Investments $ Total Investments in Securities $ $ $ Written Options $ $ ) $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/ Eric W. Falkeis Eric W. Falkeis, President DateSeptember 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President Date September 19, 2011 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date September 26, 2011 · Print the name and title of each signing officer under his or her signature.
